DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites that “each of the first surfaces have curved edges” and claims 1 and 14 recite “the first surfaces configured to contact the upper lip of the food tray with respect to the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. (U.S. Patent No. 4,742,934) in view of Al-Roy (U.S. Patent No. 3,460,711).
Michaud discloses a container configured to contain food stuffs, the container comprising: a food tray (10) including a tapered portion (16) connected to an upper lip (26) having an upper lip edge perimeter; and a matable lid (12) including an upper portion having a planar portion (32’), a peripheral portion (40) and a mating portion including an inwardly tapered portion and an outwardly 
Michaud fails to teach the peripheral portion having first surface spaced apart from and alternating with second surface along a length of the peripheral portion, the first surface recessed away from the second surfaces, wherein each of the first surfaces have curved edges, the first surfaces are configured to contact the upper lid of the food tray with respect to the mateable lid, and wherein when the upper lip is seated within the recess, a portion of the first surface abut an inner surface of a portion of the tapered portion.  
Al-Roy teaches that it is known in the art to manufacture a tray and lid (10, 22) with a peripheral portion having first surface (55) spaced apart from and alternating with second surface along a length of the peripheral portion (Fig. 2), the first surface recessed away from the second surfaces, wherein each of the first surfaces have curved edges, the first surfaces are configured to contact the upper lid of the food tray with respect to the mateable lid, and wherein when the upper lip is seated within the recess, a portion of the first surface abut an inner surface of a portion of the tapered portion (Fig. 3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the container with the portions taught by Al-Roy, in order to strengthen the lid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container to work with the claimed temperatures and times, since Michaud teaches use with an oven and the temperatures and times are standard. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with claimed sizes, to adjust how large the container was and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).



Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud and Al-Roy in view of Glickman (U.S. Patent No. 3,101,864).
Michaud fails to teach wherein the undercut region extends an entire perimeter of the matable lid, and wherein when the matable lid is being mated to the food tray, the undercut region is configured to contact a portion of a peripheral edge of the upper lip.
Glickman teaches that it is known in the art to manufacture a tray and lid wherein an undercut region extends an entire perimeter of the lid and wherein when the lid is being mated to the tray, the undercut region is configured to contact a portion of a peripheral edge of an upper lip (Figs. 1, 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the container the connection structure taught by Glickman, in order to create a more secure connection between the try and lid.

Claims 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud and Al-Roy in view of Golden (U.S. Patent No. 7,922,021).
Michaud teaches all the claimed limitations as shown above wherein the lid is manufactured out of a transparent polystyrene material (col. 3, lines 17-19), but fails to teach wherein the tray is paperboard.
Golden teaches that it is known in the art to manufacture a tray out of paperboard (col. 1, ll. 44).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tray out of paperboard, in order to adjust the cost of the tray.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud and Al-Roy in view of Golden, and further in view of Baker et al. (U.S. Patent No. 9,027,825).
The modified container of Michaud fails to teach wherein the paperboard is coated on an inner layer with a polyethylene resin and the outer surface is uncoated.
Baker teaches that it is known in the art to coat an inner surface of a paperboard tray with a polyethylene resin while leaving an outer surface uncoated (col. 3, lines 42-47).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tray with a coating, as taught by Baker, in order to protect the tray and the contents of the tray.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733